Opinion issued October 23, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00747-CV
____________

IN RE RONALD X. GORDON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator Ronald X. Gordon has filed a petition for writ of mandamus (1) complaining that the
trial court erroneously sustained the court reporter's contest to his affidavit of indigency, thereby
depriving him of a record in Gordon v. Jones, Cause No. 01-07-00500-CV, 2008 WL 2209431,
(Tex. App.--Houston [1st Dist.] May 29, 2008, no pet.).
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Nuchia and Higley.
1.       "     "